Opinion by
Beaver, J.,
The plaintiff recovered a judgment in the court below- for commissions as a real estate broker for the sale of real estate of the defendant. The contract to pay commissions was not denied. Two questions of fact were in the case, as to both of which there was contradictory testimony, both submitted, to the jury and both found in favor of the plaintiff.
There is no dispute or difference as to the law of the case.
1. It is the duty of an agent employed to sell real estate to bring buyer and seller together and, if a sale is made at the price named to the agent or one more favorable to the interests of the seller, the commission is earned.
2. Such an agent is bound to act ’toward his principal with the'utmost good faith. He may not conceal from his principal any facts material to the transaction. He must exert his skill for the benefit of his principal and generally, as the court below expressed it, he “must deal fairly and openly with his employer and keep him posted on everything that affects his interest in the matter.”
- The appellant complains that the court below did not give binding instructions for defendant, but this was not a case for binding instructions. There was contradictory testimony as to both propositions above recited, which was clearly for the jury, and they were properly instructed as to the law. This was not a case similar to Wilkinson v. McCullough, 196 Pa. 205, where the name of the purchaser was withheld from the principal for the avowed purpose of preventing her from raising the price.
It is not necessary to review the facts in detail; ‘suffice it to say there was evidence for the jury which was fairly submitted and there was testimony which, if believed by them, justified the verdict.
Judgment affirmed.